DETAILED ACTION
                                           Response: 35 U.S.C.  § 101
The applicant argues that the claim language cannot be conducted in human mind or with the aid of pencil and paper.  The examiner respectfully disagrees. As stated in the Final office action dated 7/26/21, the claim language of claim 10 does not distinguish itself where it cannot be conducted in the human mind or by pencil and paper.  The limitation of determining whether the system has access to read a portion of the building graph, is based on a policy for the system.  By a person knowing what the policy is, they can make a determination in their mind or with a pencil and paper as to whether the system has access to read a portion of the building graph.  Also, after making this determination a person can provide a portion of the building graph to the system.  An example of this is a person can draw a block diagram, where there’s an arrow leaving the portion of the building graph as output and entering into the system as input.  
Also, the applicant argues that claim 1 cannot be performed in the human mind because claim 1 relates to integrating policies into a building graph itself.  The examiner notes that claim language states that the policy indicates the system has permission to read the portion of the building graph, not that the policies are integrated into the building graph.  As stated above, with the claim language stating that the policy indicates that the system has permission to read the portion of the building graph, claim language does not distinguish itself where it cannot be conducted in the human mind or by pencil and paper.
Further, the applicant points to the Enfish court case as support for why the independent claims, for example claim 1, is not directed towards an abstract idea and that the features of claim 1 improve upon existing data storage technology.  The examiner notes that in the Enfish case, the Federal Circuit read the claims in light of the specification to determine that a table 
Regarding Step 2A Prong Two, the applicant argues “Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include “[a]n improvement in the functioning of a computer, or an improvement to other technology or technical field” and “[a]pplying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception”. Under step 2A, prong 2, the limitations of receiving, by a processing circuit, a request to access a portion of a building graph of a building from a system, the building graph including a plurality of nodes and a plurality of edges, the plurality of nodes representing entities of the building and the plurality of edges representing relationships between the entities of the building amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Also, claim 10 recites the additional element of a processing circuit. The processing circuit would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Regarding Step 2B, the applicant argues that the claim language, for example claim 1 is not well-understood, routine, conventional activity and that the limitations of claim 1 add a combination of additional elements that is not “well-understood, routine, conventional activity.  As stated in the Final office action dated 7/26/21, the receiving limitation of claim 1 amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  Under step 2B, the receiving limitation has also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, under step 2B, the additional elements of the claim are not sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the processing circuit amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  


                                         Response: 35 U.S.C.  § 103
The applicant argues that the Fierro et al. and Park et al. references do not teach the determining limitation of the independent claims.  The examiner respectfully disagrees.  The determining limitation of the independent claims state “determine whether the system has access to read the portion of the building graph based on a policy for the system indicated by the plurality of nodes and edges of the building graph, the policy indicating that the system has permission to read the portion of the building graph”.  In the Fierro et al. reference there are SELECT and WHERE clauses used when a graph is queried, where information is returned based on the execution of the query.  With returning information based on the SELECT and WHERE clauses in the query, this demonstrates that the system has access to read a portion of the building graph based on a policy for the system indicated by a plurality of nodes and edges, since for the information about the building graph at the location of the WHERE clause to be returned, the information of the building graph would’ve had to been read.  This shows that the st – 3rd paragraph, “Applications query a Brick model, etc.”, Fig. 2 and Table 1 of the Fierro et al. reference.
Also, the applicant argues that the Park et al. reference does not teach the limitation of the independent claims of “policy indicating that the system has permission to read the portion of the building graph”.  As stated in the Final office action dated 7/26/21, the claim language does not state how the policy is indicating that the system has permission to read a portion of the building graph.  The claim language only states that the policy indicates that the system has permission to read a portion of the building graph.  The examiner considers the FROM clause to be the policy that indicates that the system has permission to read the portion of the building graph, since the FROM clause gives the ability to know what part of the building graph the events are being read from, see paragraph [0054] and Fig. 6C of the Park et al. reference.  The applicant’s arguments are not persuasive.  The rejection is being maintained.  


/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147